Citation Nr: 0819369	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and a chiropractor


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1989 
to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen previously denied claims for service connection for a 
low back disorder and a hearing loss disorder on the grounds 
of no new and material evidence.

In December 2002 the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C.  The 
transcript of that hearing is of record.

In a decision dated in July 2003 the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for a low back disorder, and 
then granted the underlying claim for service connection.  
The Board then remanded the issue of new and material 
evidence for service connection for hearing loss for further 
development.

In April 2006 the Board issued a decision granting the 
veteran's request to reopen his previously denied claim for 
service connection for hearing loss, and then remanded the 
matter for additional development.  Unfortunately, further 
development with regard to the issue of service connection 
for bilateral hearing loss is warranted.  The issue of 
entitlement to service connection for bilateral hearing loss 
is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran's low back disability has been productive of 
severe intervertebral disc symptoms with recurring attacks 
and intermittent relief since July 31, 2001.



CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent 
beginning July 31, 2001, for a low back disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision issued in July 2003 the Board granted service 
connection for a low back disability.  In June 2004 the RO 
issued a rating decision establishing a rating of 10 percent 
under the intervertebral disc syndrome provisions of 
Diagnostic Code 5293 effective July 31, 2001.  The veteran 
contends that a rating in excess of 10 percent for his 
service-connected low back disability is warranted.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history (38 C.F.R. § 4.1); 
however, the Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A higher evaluation shall be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  
 
As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
 
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, 
VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

In that regard, the Board observes that 38 C.F.R. 
§ 19.9(b)(2) provides that the Board has the authority to 
consider appeals in light of laws, including but not limited 
to statutes, regulations and court decisions that were not 
previously considered by the agency of original jurisdiction.  
See, e.g., Disabled American Veterans v. Sec of Veterans 
Affairs, 327 F.3d 1339, 1349 (Fed. Cir. 2003).

Where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 3-2000.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board must generally apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Under former Diagnostic Code 5293, a 20 percent evaluationwas 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 3.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Id.  The maximum rating of 60 percent was warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Id.  

Effective September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was amended to 
provide for evaluation based either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  A 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  Id.  A 40 percent rating is warranted 
when the disability be productive of incapacitating episodes 
having a total duration of at least four but less than six 
weeks per year.  Id.  A maximum rating of 60 percent is 
warranted when the condition was manifested by incapacitating 
episodes having a total duration of at least six weeks, 
during the past 12 months.  Id.  

For purposes of evaluations under revised Diagnostic Code 
5293 (now Diagnostic Code 5243 (see below)), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In addition to the foregoing, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a maximum rating of 40 percent required severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (as in effect prior to September 26, 2003).  A 20 
percent rating was also warranted under the provisions of 
Diagnostic Code 5295 if there was muscle spasm on extreme 
forward bending and loss of lateral spine motion.  A maximum 
40 percent rating was warranted when the disability was 
productive of severe disability manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
26, 2003).

Effective September 26, 2003, VA again revised the criteria 
for rating lumbar spine disorders.  These revisions consist 
of a new rating formula encompassing such disabling symptoms 
as pain; ankylosis; limitation of motion; muscle spasm; and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised intervertebral disc syndrome provisions of 
former Diagnostic Code 5293.  Under the amended provisions, 
a 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition to the foregoing, Diagnostic Code 8520 provides 
the rating criteria for paralysis of the sciatic nerve, and 
therefore neuritis and neuralgia of that nerve.  See 38 
C.F.R. §§ 4.123, 4.124, 4.124a.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

Private treatment notes dated in March 2000 advise of left 
sacroiliac pain, but the physician averred that there was 
"no lateralizing neurologic finding."  Straight leg raising 
testing was positive for low back pain at 70 degrees; 
however, the physician remarked that lumbar spine films 
"looked pretty good" except for suggestion of some 
narrowing of the lower disc spaces. 

Private medical records dating from June to August 2001 show 
treatment for low back pain, and document the veteran as 
reporting that his back pain "feels like a 'charlie 
horse.'"  Treatment notes dated in June 2001 advise of 
"severe" low back and radiating lower extremity pain.  
Magnetic resonance imaging testing done in July 2001 found 
left to right paracentral disc herniations from L3-4 through 
L5-S1.  Diagnoses in July 2001 were of lumbar disc syndrome; 
lumbar subluxation complex; and myofascitis.  

Magnetic resonance imaging (MRI) of the lumbar spine done in 
September 2002 and computed tomography imaging (CT) scan done 
in October 2002 found chronic disc deterioration and disc 
space narrowing.  MRI diagnoses were as follows:

Large central disc herniation at L5-S1 
Large left paracentral disc herniation at L4-5
Broad based disc bulge and annular tear at L3-4 
with a left foraminal disc bulge  

An undated letter from a private treating physician advises 
of ongoing treatment provided to the veteran since August 
2000.  According to this physician, the veteran has 
"suffered reoccurring pain, which has resulted in bedrest, 
medication and extensive chiropractic care."  

Evidence from July 2001 of severe low back pain radiating to 
the lower extremities comports with the severe intervertebral 
disc syndrome provisions of Diagnostic Code 5293 in effect 
prior to September 23, 2002.  A rating of 40 percent is thus 
warranted beginning July 31, 2001; the effective date of 
service connection.  A higher rating of 60 percent is not 
warranted since there was no report of any demonstrable 
muscle spasm; absent ankle jerk; or similar neurological 
findings with little intermittent relief.  Id.  In addition, 
the evidence does not show a diagnosis of lumbosacral strain, 
so evaluation under the provisions of Diagnostic Code 5295 
was not warranted.  38 C.F.R. § 4.71a.  There was also no 
evidence of any ankylosis or fracture, so evaluation under 
the provisions of Diagnostic Codes 5285, 5286, and 5289 was 
not warranted.  Id.  Finally, evaluation under the provisions 
of Diagnostic Code 5292 is not warranted since the highest 
rating available under that code is 40 percent.  Id.  

As regards the amended regulations, although the private 
treating physician stated that the veteran's low back pain 
had resulted in bedrest, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks in a 12 month period, so a higher rating of 60 
percent under the amended intervertebral disc syndrome 
provisions is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
to September 26, 2003) and Diagnostic Code 5243 (effective 
September 26, 2003).  

In an August 2006 letter a private treating physician 
reported that the veteran underwent a "decompressive 
hemilaminectomy, foraminotomy at L3, 4, 5, and S1 on the left 
and a diskectomy of L4 to the sacrum."  Unfortunately, the 
duration of the hospital stay was not reported, and the 
veteran has requested that the rating of his service-
connected back disability proceed without further delay.  An 
interim evaluation under the provisions of 38 C.F.R. §§ 4.29, 
4.30 is thus not warranted.

In January 2007 the veteran was accorded a compensation and 
pension (C&P) examination for evaluation of his lumbar spine 
disability.  During the examination he reported that he had 
undergone surgery in 2004.  He said that he did quite well 
for about a year and then began having gradual recurrence of 
pain.  He also complained of leg cramps at night radiating 
toward the left buttock into his left lower extremity, and 
said that he was unable to walk "more than a few yards."  
He also averred that he is limited his activities of daily 
living, such as yard work and sexual activity.  Even so, he 
reported that he is gainfully employed and has been with the 
same employer since 1999.

Physical examination found motor strength to be 5/5 
throughout, and sensation intact to light touch throughout 
the lower extremities.  Reflexes were active and symmetric at 
2+ in the bilateral knees and ankles, and there was no 
straight leg raising pain or sciatic tension signs.  The 
examiner added that the veteran was able to heel and toe walk 
"well," and averred that "there was no additional loss of 
motion due to pain, weakness, fatigability or 
incoordination" during the examination.  Range of motion 
testing found 20 degrees extension; 45 degrees flexion; 20 
degrees lateral bending to either side; and 30 degrees 
rotation to either side.  Remarks on the report of x-rays 
taken pursuant to the examination included the following: 
"mild multilevel degenerative changes.  No acute abnormal."  
Diagnoses were as follows:

1.  Degenerative disc disease, 
lumbar spine.
2.  Herniated disc, status post 
laminectomy and diskectomy, with 
some persistent pain.

The foregoing contains no mention of any prescribed bedrest, 
so a rating of 60 percent or more for intervertebral disc 
syndrome is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
5243 (effective September 26, 2003).  There is also no 
evidence of ankylosis, fracture, or abnormal mobility 
requiring a neck brace, so an evaluation of 50 percent or 
more under the under the current General Rating Formula for 
Diseases and Injuries of the Spine is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
September 26, 2003).  In addition, deep tendon reflexes of 2+ 
throughout the lower extremities and intact motor strength, 
sensation, and negative straight leg raising and sciatic 
tension warrants against a separate rating under the 
provisions of Diagnostic Code 8520.  The Board does, however, 
note the veteran's complaints of leg cramps and persistent, 
radiating low back pain.  Evaluation of the veteran's low 
back disability under the provisions of Diagnostic Code 5293 
as in effect prior to September 23, 2002 is thus most 
advantageous to the veteran.  

Despite surgery in 2004 x-rays continue to show multilevel 
degenerative changes.  The Board is also mindful of the 
veteran's complaints of increasing back pain and leg cramps.  
Based on this evidence the Board thus finds that a rating of 
40 percent under the intervertebral disc syndrome provisions 
of Diagnostic Code 5293 is not contraindicated.  38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  However, a rating of 60 percent is not 
warranted since there is no indication of the level of 
severity that would support a finding of pronounced 
symptomatology.  Id.  

Accordingly, based on the evidence of record the Board finds 
that the criteria for a rating of 40 percent have been met 
throughout the timeframe under review in this appeal.  

In accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board has carefully considered the veteran's subjective 
complaints of radiating lower back pain (see DeLuca, 8 Vet. 
App. 202, 206), and in view of said, has evaluated the 
veteran's low back disability under Diagnostic Code 5293, 
which involves assessment of pain.  A separate rating for 
pain is thus not warranted.  

The Board notes that while the claims file was apparently not 
reviewed by the examiner pursuant to the January 2007 
examination, since the purpose of the examination was to 
determine the current status of the veteran's low back 
disability (which was done), and since the examiner queried 
the veteran at length with regard to the veteran's prior 
medical history and the veteran's subjective complaints, 
remand for a new examination is not warranted.  38 C.F.R. § 
3.326(b).

As noted before, reasonable doubt has been considered and 
accorded.  38 C.F.R. § 3.102.  In addition, the Board finds 
no probative evidence of any unusual or exceptional 
circumstances that would take the veteran's case so outside 
the norm as to warrant an extraschedular rating.  Although 
the evidence confirms that the veteran was hospitalized for 
back surgery in December 2004, the record contains no 
evidence of any frequent periods of hospitalization related 
to the veteran's low back disability.  There is also no 
evidence of any marked interference with employment.  In that 
regard the Board again notes that the veteran is gainfully 
employed and has been since at least 1999.  Accordingly, 
referral to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).   

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  A letter from the RO dated in 
January 2006 satisfied the duty to notify provisions with 
regard to the veteran's claim for an initial rating in excess 
of 10 percent.  The veteran was also apprised in each letter 
of the evidence needed to substantiate his claims; of the 
evidence that VA would obtain; and of the evidence that he 
should submit or request VA's assistance in obtaining, and 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  Although he was not advised in pre-
adjudication notice of how VA determines disability ratings 
and effective dates, the Board notes that his appeal for an 
initial compensable rating arose from his notice of 
disagreement with the rating decision that awarded service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

As the veteran's request for an increased rating concerns an 
initial rating, notice in accordance with Vazquez is not 
warranted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, service treatment records 
(STRs) have been obtained and associated with the claims 
file, as have VA and private treatment records.  In addition, 
the veteran was accorded a C&P examination; the report of 
which is of record.  He also testified before the undersigned 
Veterans Law Judge at a Travel Board hearing; the transcript 
of which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating of 40 percent for a low back disability effective 
July 31, 2001, is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for bilateral hearing loss.  He maintains that his 
current bhearing loss disorder stems from his close proximity 
to aircraft engines while in-service, and states that the 
distance between him and the aircraft "was only about 20 
feet or closer."  He reports that he was "continually" 
exposed to aircraft noises during his work as an aircraft 
trouble shooter and plane captain, and adds that while he was 
issued hearing protection, his ears were "never fully 
protected from the extremely loud noises of an aircraft 
carrier and flight line."  

The audiometer portion of the August 1989 report of 
enlistment examination  contains the following evidence:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
5
0
20
15
40
Right 
ear
10
10
5
15
25

STRs include numerous audiograms which show decreased hearing 
thresholds in both ears.  Physician's notes on a May 1997 
Report of Medical History include the comment "hearing loss 
(+) HFNL [high frequency neural loss) NCD [not considered 
disqualifying]."  The audiometer portion of the May1997 
report of separation examination contains the following 
evidence:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
0
0
15
20
45
Right 
ear
0
10
5
20
30

This evidence clearly shows an increase in left and right ear 
thresholds at 3000 and 4000 Hertz at the time of the 
veteran's separation from service.

In September 2004 the veteran was accorded a C&P examination.  
Puretone air conduction and bone conduction thresholds 
revealed a mild to moderate high frequency sensorineural 
hearing loss for the right ear and a mild to moderately 
severe sensorineural hearing loss for the left ear.  
According to the examiner the veteran's hearing loss was 
"not caused by military service as his hearing was already 
decreased when he entered the military and has fluctuated but 
ended up being normal after his discharge."  

Although the examiner avers that the veteran's hearing was 
normal after discharge, audiology testing done pursuant to an 
August 1997 C&P examination found hearing thresholds at 4000 
Hertz of 35 decibels for the right ear and 30 decibels for 
the left ear.  The Board also notes that the examiner made no 
mention of the veteran's in-service noise exposure in his 
report.  Moreover, the examiner did not opine as to whether 
the "fluctuations" documented during service were 
indicative of aggravation or natural progression of a 
preexisting hearing loss disorder.  The evidence is therefore 
inadequate for a decision regarding a nexus to service.  
Remand for a new examination is thus warranted.  See 38 
C.F.R. § 3.326(a).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for hearing loss.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder was incurred during 
active military service.  

If a current hearing loss disorder is 
determined to have preexisted the 
veteran's entry into service, the examiner 
must opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
said preexisting disorder was 
aggravated/increased in disability during 
service beyond the natural progression of 
the disease.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

2.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


